NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


JPD PRIVATE TRUST COMPANY, LTD.,            )
as Trustee of the GPD Charitable Trust      )
dated December 7, 2010, and GIAN PAUL       )
DEBLASIO a/k/a JOHN P. DEBLASIO,            )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D17-581
                                            )
WILMERHALE a/k/a WILMER, CUTLER,            )
PICKERING, HALE, and DORR LLP.,             )
                                            )
              Appellee.                     )
                                            )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Roy D. Wasson of Wasson & Associates,
Chartered, Miami, for Appellants.

Thomas A. Zehnder and David B. King of
King, Blackwell, Zehnder & Wermuth, P.A.,
Orlando; Edward K. Cheffy of Cheffy
Passidomo, P.A., Naples; Richard J.
Rosensweig and Richard M. Zielinski of
Goulston & Storrs, PC, Boston,
Massachusetts, for Appellee.
PER CURIAM.


           Affirmed.



KHOUZAM, LUCAS, and ATKINSON, JJ., Concur.




                                  -2-